Citation Nr: 1637394	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD), major depressive disorder, and alcohol abuse in remission.

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and the service-connected PTSD, major depressive disorder, and alcohol abuse in remission.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to the service-connected PTSD, major depressive disorder, and alcohol abuse in remission.

6.  Entitlement to service connection for a thyroid disorder, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for a visual disorder, to include as secondary to herbicide exposure.

8.  Entitlement to an increased rating for service-connected PTSD, major depressive disorder, and alcohol abuse in remission, currently rated as 50 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and Roanoke, Virginia.  The claims file is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

In May 2016, the Veteran testified at a Board hearing held in Washington, DC, before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The Veteran filed a claim of entitlement to service connection for a sleep disturbance as secondary to PTSD in August 2010, which the RO denied in June 2011 rating decision.  In a June 2011 notice of disagreement, the Veteran raised the issue of entitlement to service connection for sleep apnea as secondary to PTSD.  Though the RO denied entitlement to service connection for sleep apnea in a March 2012 rating decision, the Board finds that pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal regarding sleep disturbance includes sleep apnea.  

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the Veteran.  Pursuant to Schroeder, the Board will consider whether hypertension is secondary to the service-connected psychiatric disorder. 

In light of the above, the issues are as stated on the two pages of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA audiological examination in November 2010 at which time he did not have a hearing loss in either ear that met the criteria in 38 C.F.R. § 3.385 (2015).  An October 2014 VA treatment record reveals an assessment of hearing loss that is being treated at an outside facility.  In light of the evidence of a possible current disability, the Veteran should be afforded another VA examination.  Moreover, the AOJ should obtain any records regarding treatment for a hearing loss.

The Veteran claims that several of his disabilities are due to smoke during a fatal fire on the USS Forrestal, which included exposure to Agent Orange.  The AOJ has verified that the Veteran served on the USS Forrestal during the fatal fire in July 1967.  The AOJ should verify whether herbicides were stored on that ship in July 1967.  In addition, the Veteran should be afforded VA examination or examinations to determine the natures and etiology of the claimed headache disorder, sleep disorders, hypertension, a thyroid disorder, and a visual disorder.

With regard to chronic fatigue syndrome, the AOJ should afford the Veteran a VA examination to determine the existence and nature of that disorder, to include whether it is secondary to his service-connected psychiatric disorders.

In October 2015, the Veteran failed to report for a VA examination regarding his psychiatric disorder and TDIU claims.  In December 2015, he reported that he missed the examination because of colon cancer.  Good cause has been shown for the Veteran's failure to report, and he should be afforded a current VA examination for those claims.

Treatment records submitted by the Veteran show that he had a pending claim for Social Security disability benefits in 2004.  The AOJ should obtain all records from the Social Security Administration regarding his claim for disability benefits.

The AOJ should also obtain any additional records from Drs. Castellucci and Huggins as well as the Richmond VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for hearing loss, headaches, insomnia, sleep apnea, hypertension, chronic fatigue syndrome, a thyroid disorder, a visual disorder, and a psychiatric disorder, as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Obtain any additional treatment records from Dr. Huggins since May 2011 and from Dr. Castellucci since March 2013.  Regardless of the claimant's response, obtain all records from the Richmond VA Medical Center from September 2015 to the present.

2.  Contact the appropriate Federal agency to verify whether Agent Orange was stored on the USS Forrestal in July 1967.

3.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

4.  After the development in 1-3 is completed, schedule the Veteran to determine the nature and extent of his service-connected PTSD, major depressive disorder, and alcohol abuse in remission and determine the nature and extent of any insomnia.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD, major depressive disorder, and alcohol abuse in remission.  

The examiner should determine whether the Veteran has insomnia as a separate Axis I disorder as opposed to sleep symptomatology as part of the diagnosis of PTSD, major depressive disorder, and alcohol abuse in remission.  If the examiner diagnoses insomnia as an Axis I disorder, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that the insomnia is related to active service, to include the fire on the USS Forrestal and whether it is at least as likely as not that the insomnia was caused or aggravated by the service-connected PTSD, major depressive disorder, and alcohol abuse in remission.

A complete rationale for all opinions offered must be provided.

5.  Schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner should solicit a complete history of the claimant's noise exposure.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater) that hearing loss in either ear is related to active service, including in-service noise exposure. 

A clear rationale for all opinions must be provided.  

6.  Schedule the Veteran for an examination to address the nature and etiology of any vision disorder.  The claims folder should be provided to the examiner for review in conjunction with the examination.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to a visual disorder.

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater) that any vision disorder that is not refractive error diagnosed on examination is related to active service, to include smoke from the fire on the in-service USS Forrestal (and any verified exposure to Agent Orange if applicable).

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater) that any vision disorder that constitutes a refractive error diagnosed on examination was subject to a superimposed disease or injury during active service, to include smoke from the fire on the in-service USS Forrestal (and any verified exposure to Agent Orange if applicable).

A complete rationale for any opinion offered must be provided.

7.  Schedule the Veteran for an examination or examinations to determine the nature and severity of the headache disorder, sleep disorder, hypertension, chronic fatigue syndrome, and thyroid disorder.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to the headache disorder, sleep disorder, hypertension, chronic fatigue syndrome, and thyroid disorder.  

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder is related to active service, to include a head injury during the fire on the USS Forrestal.

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that any current sleep disorder other than insomnia is related to active service, to include the fire on the USS Forrestal, and whether it is at least as likely as not that any current sleep disorder other than insomnia was caused or aggravated by the service-connected PTSD, major depressive disorder, and alcohol abuse in remission.

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that the hypertension is related to active service (to include any verified exposure to Agent Orange if applicable) and whether it is at least as likely as not that the hypertension was caused or aggravated by the service-connected PTSD, major depressive disorder, and alcohol abuse in remission.

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that any current chronic fatigue syndrome is related to active service (to include any verified exposure to Agent Orange if applicable) and whether it is at least as likely as not that any current chronic fatigue syndrome was caused or aggravated by the service-connected PTSD, major depressive disorder, and alcohol abuse in remission.

The examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that the thyroid disorder is related to active service (to include any verified exposure to Agent Orange if applicable).

A complete rationale for all opinions offered must be provided.

8.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




